                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:18-cv-188-GCM

JAMES C. MCNEILL,                                            )
                                                             )
                          Plaintiff,                         )
                                                             )
vs.                                                          )                 ORDER
                                                             )
MARQUHNE BENJAMIN JOHNSON, et al.,                           )
                                                             )
                  Defendants.                                )
_______________________________________                      )


        THIS MATTER is before the Court on Plaintiff’s pro se Motions for Reconsideration,

(Doc. Nos. 113, 114).

        The pro se incarcerated Plaintiff filed this action pursuant to 42 U.S.C. § 1983 regarding

incidents that allegedly occurred at the Lanesboro Correctional Institution. Several claims

passed initial review and a jury trial was scheduled to commence before the undersigned on June

16, 2021.1 (Doc. No. 97). On June 10, 2021, the parties filed a Stipulation of Dismissal

indicating that they had reached a private settlement, and that all of the Plaintiff’s claims would

be dismissed with prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.

(Doc. No. 110). The voluntary dismissal was entered and the case was closed that same day.

        The Plaintiff has now filed the instant Motions for Reconsideration. He appears to argue

that the voluntary dismissal should be set aside because the Defendants have breached the terms

of the settlement agreement. Specifically, the Plaintiff asserts that he requested copies of his last




1
  The case was previously assigned to Judges Frank D. Whitney and Martin Reidinger, and a trial had been set and
rescheduled on several occasions.



          Case 3:18-cv-00188-GCM Document 118 Filed 08/13/21 Page 1 of 4
five Control Status Review documents as a condition of settlement, but that these reports were

redacted by the Defendants and thus fail to comply with the parties’ agreement.

       The Defendants filed a Response indicating that they have complied with all the terms of

the settlement agreement, including its provision of Plaintiff’s last five Control Status Reviews.

(Doc. No. 115). The Defendants concede that the Control Status Reviews provided to the

Plaintiff were redacted to exclude the names of the individuals who determined the Plaintiff’s

housing classification, which are never disclosed to inmates. This was done to prevent the

Plaintiff, who has an extensive history of frivolous litigation, from filing additional lawsuits to

harass NCDPS employees.

       The Plaintiff filed a Reply in which he admits that Defendants have now provided copies

of the Control Status Reviews that disclose the decision-makers’ names and the final review

authority information. (Doc. No. 117). However, he complains that the names of the Facility

Classification Committee (“FCC”) members remain redacted. He contends that defense counsel

has provided false and misleading information to the Court in a “smear campaign” against him

with regards to his litigation history and the availability of classification information to inmates,

and that counsel has sabotaged his case by failing to serve him with copies of pleadings. (Doc.

No. 117 at 2-3). The Plaintiff now alleges that the Defendants have violated other terms of the

settlement agreement with regards to dental treatment and visits from family members. The

Plaintiff further alleges that he has been charged with assaultive behavior in retaliation for his

opposition to staff, has had to “become aggressive to prevent an attack or in self-defense,” and is

the victim of “malicious abuse and deliberate violation of his civil rights….” (Doc. No. 117 at 2-

3).

       The Fourth Circuit has held that, “when a settlement agreement has been breached two



                                                  2

         Case 3:18-cv-00188-GCM Document 118 Filed 08/13/21 Page 2 of 4
remedies are available – a suit to enforce the agreement or a Rule 60(b)(6) motion to vacate the

prior dismissal.” Harman v. Pauley, 678 F.2d 479, 481 (4th Cir. 1982). Rule 60(b) is an

“extraordinary remedy” which sets aside “the sanctity of [a] final judgment.” Compton v. Alton

Steampship Co., Inc., 608 F.2d 96, 102 (4th Cir. 1979) (citation and internal quotation marks

omitted). Relief from judgment under Rule 60(b)(6) should be granted only upon a showing that

relief is “appropriate to accomplish justice” in “situations involving extraordinary

circumstances.” Dowell v. State Farm Fire Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir.1993)

(internal quotation marks and citation omitted).

        The Plaintiff’s pro se Motions will be liberally construed as seeking relief pursuant to

Rule 60(b)(6). In the instant case, the parties entered into a “private settlement,” the terms of

which were not disclosed to the Court. See (Doc. No. 110). Assuming arguendo that the

Defendants have breached the terms of the settlement agreement, no extraordinary circumstances

are apparent here that would require the Court to set aside the dismissal in order to accomplish

justice because the Plaintiff may file a separate action to enforce the settlement agreement.

Accordingly, there is no reason to set the voluntary dismissal aside. See, e.g., Sawka v.

Healtheast, Inc., 989 F.2d 138, 140-41 (3d Cir. 1993) (finding no basis upon which to

legitimately set aside the judgment of dismissal under Rule 60(b), on an allegation of breach of

the settlement agreement, where an action to enforce the settlement agreement was available);

Trustees of Painters’ Tr. Fund of Washington, D.C., & Vicinity v. Clabbers, 2010 WL 2732241,

at *5–6 (D. Md. July 9, 2010) (same). The Plaintiff’s Motions for Reconsideration will therefore

be denied. To the extent that the Plaintiff asserts that new violations of his civil rights have

occurred, he must raise these claims, if at all, in a separate action.2


2
 The Court expresses no opinion regarding the merit or procedural viability of either an enforcement action or a
new action addressing alleged violations of his civil rights.

                                                         3

          Case 3:18-cv-00188-GCM Document 118 Filed 08/13/21 Page 3 of 4
      IT IS, THEREFORE, ORDERED that Plaintiff’s pro se Motions for Reconsideration,

(Doc. Nos. 113, 114), are DENIED.



                                    Signed: August 13, 2021




                                          4

       Case 3:18-cv-00188-GCM Document 118 Filed 08/13/21 Page 4 of 4
